DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Status of Claims
The amendment filed 07/12/2022 has been entered. Claims 1, 11 are currently amended. Claims 4, 10, 14 shown as currently amended by applicant, are previously amended claims. Claims 1-20 are pending in the application.
The nonstatutory double patenting rejection is kept as record below in response to applicant’s request to hold the rejection in abeyance until subject matter is identified as allowed in the instant application.
The rejection of claims 11-20 under 35USC 101 as being directed to non-statutory subject matter has been withdrawn in light of applicant’s amendment to the claims.
Response to Arguments
Applicant’s arguments, see pg. 6-9 of the Remarks filed 7/12/2022 regarding claim rejection under 35 USC 103 over prior arts of record have been fully considered and are asserted moot since the arguments do not apply to the combined teachings with newly applied prior arts incorporated in the current office action. 
Examiner acknowledges applicant amended independent claim 1 (similarly claim 11) by including “initiating, by the one or more processors, transmission of the simulated phishing email to a mail system”, and specifying with regard to “second command” with underlined reciting “communicating, …, a second command of the mail transfer protocol that identifies one or more email addresses of the one or more non-recipient users with content of the simulated phishing email to the recipient user to cause displaying the one or more email addresses of the one or more non-recipient users in one or more address fields of the simulated phishing email to the recipient user to appear that the simulated phishing email was communicated to the one or more non-recipient users that were excluded from receiving the simulated phishing email by the first command.”
Examiner acknowledges applicant’s prospective, however asserts the primary reference Chapman teaches the limitation “initiating, by the one or more processors, transmission of the simulated phishing email to a mail system” as shown in the current office action. 
Regarding “second command”, examiner asserts the combination of newly applied references Graham, Dutta along with the primary reference Chapman teaches all limitations of the amended claim 1 (or claim 11). Applicant is directed to the Claim Rejections under 35 USC 103 for details.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being anticipated by corresponding claims of US Patent No. 11,108,821 B2 (hereinafter, “’821”).
Claim 1 (or claim 7) of ‘821 discloses all of the limitations recited in claim 1 (similarly claim 11) of the instant application, as seen in the table below. Although the claim limitations are not identical but they are not patentably distinct.
Dependent claims 2-10 and 12-20 are also rejected by the corresponding claims of ‘821 as seen in the table below.
Claims Comparison Table
Instant Application 17/461,551
US Patent No. 11,108,821 B2
Claim 1 (similarly claim 11). 
A method comprising: 

creating, by one or more processors, a simulated phishing email addressed via one or more address fields to a recipient user and one or more non-recipient users; 









initiating, by the one or more processors, transmission of the simulated phishing email to a mail system;

communicating, by the one or more processors, to a mail system a first command of a mail transfer protocol to include the recipient user as a recipient of the simulated phishing email and to exclude the one or more non-recipient users from receiving the simulated phishing email; 

and communicating, by the one or more processors to the mail system, a second command of the mail transfer protocol that identifies one or more email addresses of the one or more non-recipient users with content of the simulated phishing email to the recipient user to cause displaying the one or more email addresses of the one or more non-recipient users in one or more address fields of the simulated phishing email to the recipient user to appear that the simulated phishing email was communicated to the one or more non-recipient users that were excluded from receiving the simulated phishing email by the first command.
Claim 1 (or claim 7). 
A method comprising: 

(a) generating, by a server for a recipient user of an entity to be targeted with a simulated phishing email, one or more email addresses of one or more non-recipient users to be displayed as recipients of the simulated phishing email when received by the recipient user;  

(b) generating, by the server, the simulated phishing email addressed via one or more address fields to the recipient user and the one or more non-recipient users;  

(c) initiating, by the server, transmission of the simulated phishing email to a mail server of the entity;  

(d) communicating, by the server, a RCPT TO command of a simple mail transfer protocol (SMTP) to the mail server to include the recipient user as the recipient of the simulated phishing email and to exclude the one or more non-recipient users as recipients of the simulated phishing email;  

and (e) communicating, by the server, via a DATA command of the SMTP with the mail server, the one or more email addresses of the one or more non-recipient users with content of the simulated phishing email to the recipient user to cause the simulated phishing email to be displayed to the recipient user with the one or more email addresses of the one or more non-recipient users as recipients of the simulated phishing email in order to give appearance to the recipient user that the simulated phishing email was communicated to the one or more non-recipient users that were excluded from the RCPT TO command.
Claim 2 (similarly claim 12). 
The method of claim 1, wherein the first command is a RCPT TO command of the mail transfer protocol comprising a simple mail transfer protocol (SMTP).
Claim 1 (d) above.
Claim 3 (similarly claim 13). 
The method of claim 1, wherein the second command is a DATA command of the mail transfer protocol comprising a simple mail transfer protocol (SMTP).
Claim 1 (e) above.
Claim 4 (similarly claim 12). 
The method of claim 1, further comprising identifying, by the one or more processors, for the recipient user the one or more email addresses of one or more non-recipient users to be displayed as a recipient of the simulated phishing email when received by the recipient user.
Claim 1 (a) above.
Claim 5 (similarly claim 15). 
The method of claim 4, further comprising identifying a valid email address for the one or more non-recipient users.
Claim 2. 
The method of claim 1, wherein (a) further comprises generating, by the server, the one or more email addresses as real email addresses of the one or more non-recipient users of the entity.
Claim 6 (similarly claim 16). 
The method of claim 4, further comprising generating a fake email address for the one or more non-recipient users.
Claim 3. 
The method of claim 1, wherein (a) further comprises generating, by the server the one or more email addresses as fake email addresses with a display name of the one or more non-recipient users.
Claim 7 (similarly claim 17). 
The method of claim 1, further comprising initiating, by the one or more processors, transmission of the simulated phishing email to the mail system.
Claim 1 (c) above.
Claim 8 (similarly claim 18). 
The method of claim 1, wherein the simulated phishing email is displayed to the recipient user with the one or more email addresses of the one or more non-recipient users as recipients of the simulated phishing email.
Claim 1 (a) above.
Claim 9 (similarly claim 19). 
The method of claim 1, further comprising receiving, by the one or more processors, an indication that the recipient user interacted with the simulated phishing email.
Claim 6. 
The method of claim 1, further comprising identifying, by the server, whether the recipient user interacted with the simulated phishing email …
Claim 10 (similarly claim 20). The method of claim 9, further comprising identifying, by the one or more processors based at least on the indication, training for the recipient user.
Claim 6. 
The method of claim 1, further comprising identifying, by the server, whether the recipient user interacted with the simulated phishing email and responsive to the identifying that the recipient user interacted with the simulated phishing email, determine a training module for the recipient user.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 9, 11-13, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al (US20130198846A1-IDS by applicant, hereinafter, “Chapman”), in view of Graham et al (US9,237,121 B1, hereinafter, “Graham”), further in view of Dutta (US20190075121A1, hereinafter, “Dutta”).
Regarding claim 1, Chapman teaches:
A method comprising: creating, by one or more processors, a simulated phishing email addressed via one or more address fields to a recipient user and one or more non-recipient users (Chapman, discloses system and method of testing employees to determine their potential susceptibility to phishing scams, see [Abstract]. In particular, [0011] The susceptibility of individuals in an organization to e-mail and Internet cybercrimes such as phishing discussed above are addressed by the present invention. And [0012] one or more phishing e-mail messages to be sent to the company's employees are customized. And [0015] an e-mail manager module that is arranged and configured to facilitate the creation by the information technology administrator of at least one phishing e-mail. Also see Fig. 1 processor 88); Examiner notes, simulated email is addressed to recipient user and non-recipient user suggests the simulated email is addressed to any users, i.e. recipient and non-recipient users do not limit the creating a simulated email.
initiating, by the one or more processors, transmission of the simulated phishing email to a mail system (Chapman, see Fig. 1, Internet server 56, and [0012] The e-mail server used to send the phishing e-mails may be selected to be e-mail servers operated by the system… And [0034] The client organization computer network 44 has an Internet server 56 that is operatively connected to the Internet 42 and to which a local area network (LAN) 58 is operatively interconnected. The client organization has a client messaging server 60 that is operatively interconnected to the local area network 58 to provide e-mail service for the client organization);
communicating, by the one or more processors, to the mail system (Chapman, [0023] FIG. 4 is a somewhat schematic block diagram showing the operation of the e-mail template manager and e-mail server manager modules of FIG. 1 to prepare e-mails to be sent to employees of the client organization) a first command (Chapman, e.g., step 134 of Fig. 2, i.e. upload e-mail addresses. Examiner notes the claim recites first command without specifying what the (first) command is) [of a mail transfer protocol to include the recipient user as a recipient of the 
and communicating, by the one or more processors to the mail system, a second command (Chapman, e.g., step 148 of Fig. 2, i.e. execute campaign. Examiner further notes the claim recites second command without specifying what the (second) command is) [of the mail transfer protocol that identifies one or more email addresses of the one or more non-recipient users with content of the the one or more email addresses of the one or more non-recipient users in one or more address fields of the receiving the  the first command]. (See Graham and Dutta below for teaching the limitation(s) in bracket, while simulated phishing email has been taught by Chapman shown above)
While Chapman teaches the main concept of the invention of creating phishing e-mail and display each of target emails in the customized message with email content (Chapman, as shown in Fig. 10 as example), but does not explicitly teach first command of a mail transfer protocol to include the recipient user as a recipient and to exclude the one or more non-recipient users, as well as second command of the mail transfer protocol that identifies one or more email addresses of the one or more non-recipient users with content of the simulated phishing email to the recipient user to cause displaying the one or more email addresses of the one or more non-recipient users in one or more address fields of the simulated phishing email to the recipient user. However, in the same field of endeavor Graham teaches:
[communicating, by the one or more processors, to a mail system] (see Chapman above) a first command of a mail transfer protocol to include the recipient user as a recipient of the [simulated phishing] email and to exclude the one or more non-recipient users from receiving the [simulated phishing] email (Graham, discloses method for permission based email filtering complying with rules, see [Abstract]. In particular Graham teaches well known commands used in mail system such as SMTP. And [Col. 5 lines 3-8] the addresses of each of the intended recipients of the email contained in the SMTP RCPT TO portion of the SMTP transmission of the email message. This includes an email address for each intended recipient included in the RCPT TO (i.e. first command) portion, whether entered by the sender in a TO, CC or BCC field); Examiner notes RCPT TO command is used in SMTP to specify include participants, i.e. recipients only, since email addresses without being prefixed with RCTP TO command is not included in the intended recipients, therefore are excluded, i.e. non-recipients; Chapman further teaches the email is the simulated phishing email.
a second command of the mail transfer protocol that identifies one or more email addresses of the one or more non-recipient users with content of the [simulated phishing] email to the recipient user [to cause displaying the one or more email addresses of the one or more non-recipient users in one or more address fields of the simulated phishing email to the recipient user to appear that the simulated phishing email was communicated to the one or more non-recipient users] that were excluded from receiving [the simulated phishing] email by the first command (Graham, [Col. 5 lines 8-13] The DATA portion of the SMTP email, which is normally sent to every recipient, specifies the TO and CC recipients only, which are contained in the header portion of the DATA. Each email address in any of the TO, CC or BCC fields is considered to be an intended recipient of the email message). (See Chapman for simulated phishing email above; and see Dutta below further for limitation(s) in bracket)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Graham in the system of facilitating organizational testing of employee’s susceptibility to phishing emails of Chapman by using RCPT TO and DATA commands in the SMTP implementation to selectively send the simulated phishing email of Chapman to intended participants only and display the body of email including non-recipients and recipients with TO and CC commands. This would have been obvious because the person having ordinary skill in the art would have been motivated to scan outgoing emails to ensure the emails comply with rules (Graham, [Abstract]) by use the RCPT TO/DATA command with SMTP protocol for the purpose of not sending the phishing email of Chapman to the non-recipients and sending the phishing email of Chapman to recipients with body including non-recipients as phishing emails.
The combination of Chapman-Graham teaches generating phishing email and the first/second commands with SMTP email system to have emails only sent to recipients but include non-recipients in the body of email, but does not expressly teach, Dutta in the same field of endeavor teaches the following limitations:
to cause displaying the one or more email addresses of the one or more non-recipient users in one or more address fields of the [simulated phishing] email to the recipient user to appear that the [simulated phishing] email was communicated to the one or more non-recipient users (Dutta, discloses methods of ingress email security by determining whether to accept or reject message from envelope, [Abstract]. And [0040] Generally, ingress server 300 gets three types of information over SMTP in the following order... An envelope contains SMTP envelope data such as a sender's email address and a recipient's email address... The header typically contains the display name (e.g., the name of the sender and header address(es)) that is later used by the recipient's email software to display the email. The header addresses are addresses displayed by user interfaces. These may or may not be the same as envelope addresses (because envelope addresses cannot be spoofed, but header addresses may). See Chapman for simulated phishing email).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Dutta in the system of facilitating organizational testing of employee’s susceptibility to phishing emails of Chapman-Graham by displaying header using user interfaces with spoofed header addresses. This would have been obvious because the person having ordinary skill in the art would have been motivated to display with user interfaces with spoofed header addresses (Dutta, [Abstract], [0040]), e.g. non-recipients addresses, meanwhile envelope remain not spoofed, i.e. with recipient address only so that only recipients receive the phishing emails and non-recipients do not receive the phishing emails.

Regarding claim 11, Chapman-Graham-Dutta combination teaches:
A system comprising: one or more processors,  coupled to memory (Chapman, see Fig. 1 processor 88 and memory 106) and configured to: perform method steps substantially similar to the method steps of claim 1, therefore is rejected with same rational set forth as rejection of claim 1 above.

Regarding claim 2, similarly claim 12, Chapman-Graham-Dutta combination further teaches:
The method of claim 1, the system of claim 11, wherein the first command is a RCPT TO command of the mail transfer protocol comprising a simple mail transfer protocol (SMTP) (Graham, [Col. 5 lines 3-8] the addresses of each of the intended recipients of the email contained in the SMTP RCPT TO portion of the SMTP transmission of the email message. This includes an email address for each intended recipient included in the RCPT TO (i.e. first command) portion, whether entered by the sender in a TO, CC or BCC field).  

Regarding claim 3, similarly claim 13, Chapman-Graham-Dutta combination further teaches:
The method of claim 1, the system of claim 11, wherein the second command is a DATA command of the mail transfer protocol comprising a simple mail transfer protocol (SMTP) (Graham, [Col. 5 lines 8-13] The DATA portion of the SMTP email, which is normally sent to every recipient, specifies the TO and CC recipients only, which are contained in the header portion of the DATA. Each email address in any of the TO, CC or BCC fields is considered to be an intended recipient of the email message).  

Regarding claim 7, similarly claim 17, Chapman-Graham-Dutta combination further teaches:
The method of claim 1, the system of claim 11, further comprising initiating, by the one or more processors, transmission of the simulated phishing email to the mail system (Chapman, Fig. 4 shows generating and executing campaign processes and step 202 shows Select E-mail server (i.e. mail system)).  

Regarding claim 9, similarly claim 19, Chapman-Graham-Dutta combination further teaches:
The method of claim 1, the system of claim 11, further comprising receiving, by the one or more processors, an indication that the recipient user interacted with the simulated phishing email (Chapman, [0076] Referring now to the bottom level of FIG. 7, if the user 294 accepts the invitation 280 by interacting with it (e.g., clicking on a link, etc.) in a user interacts with the invitation step 308, probe data 310 will be generated).  

Claims 4, 6, 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman-Graham-Dutta combination as applied above to claim 1, 11 respectively, further in view of Matzkel et al (US 20130067012A1-IDs by applicant, hereinafter, “Matzkel”).
Regarding claim 4, similarly claim 14, Chapman-Graham-Dutta combination teaches:
The method of claim 1, the system of claim 11,
While the combination of Chapman-Graham-Dutta does not explicitly teach but in the similar field of endeavor Matzkel teaches:
further comprising identifying, by the one or more processors, for the recipient user the one or more email addresses of one or more non-recipient users to be displayed as a recipient of the simulated phishing email when received by the recipient user (Matzkel, [0025] to increase security of information related to the intended recipients, processing of the intended recipients may include at least one of …(b) generating fake recipient addresses (i.e. non-recipients) that can be identified as fake by an outgoing communication module but not necessarily by other parties, (c) placing processed recipients (i.e. such as the fake addresses in b)) in another message part such as the message body (i.e. content) or subject).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Matzkel in the system of facilitating organizational testing of employee’s susceptibility to phishing emails of Chapman-Graham-Dutta by generating fake recipient addresses in the content of message body as display to the recipient user. This would have been obvious because the person having ordinary skill in the art would have been motivated to generate and use fake recipient addresses in the message body that cannot be identified by other parties (Matzkel, [0025]).

Regarding claim 6, similarly claim 16, Chapman-Graham-Dutta-Matzkel combination further teaches:
The method of claim 4, the system of claim 14, further comprising generating a fake email address for the one or more non-recipient users (Matzkel, [0025] to increase security of information related to the intended recipients, processing of the intended recipients may include at least one of …(b) generating fake recipient addresses…).

Claims 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman-Graham-Dutta-Matzkel combination as applied above, further in view of Shraim et al (US20070299777, hereinafter, “Shraim”).
Regarding claim 5, similarly claim 15, Chapman-Graham-Dutta-Matzkel combination teaches:
The method of claim 4, the system of claim 14,
While the combination of Chapman-Graham-Dutta-Matzkel does not explicitly teach but in the same field of endeavor Shraim teaches:
further comprising identifying a valid email address for the one or more non-recipient users (Shraim, [0153] the method 800 can include identifying the requirements for a valid email address (e.g., user@domain.tld). And referring to Fig. 11B step 1198, [0206] the analysis of the messages, etc. can include identifying the intended recipient of the messages (block 1198)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Shraim in the system of facilitating organizational testing of employee’s susceptibility to phishing emails of Chapman-Graham-Dutta-Matzkel by identifying whether the intended recipient of message has valid address. This would have been obvious because the person having ordinary skill in the art would have been motivated to detect, prevent and response to online fraud (Shraim, [Abstract], [0004]-[0005]).  

Claims 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman-Graham-Dutta combination as applied above to claims 1 and 11 respectively, further in view of Elsen (US 20180295153A1, hereinafter, “Elsen”).
Regarding claim 8, similarly claim 18, Chapman-Graham-Dutta combination teaches:
The method of claim 1, the system of claim 11,
While the combination of Chapman-Graham-Dutta does not explicitly teach but in the same field of endeavor Elsen teaches:
wherein the simulated phishing email is displayed to the recipient user with the one or more email addresses of the one or more non-recipient users as recipients of the simulated phishing email (Elsen, [0035] An online communication, such as an email, can involve a sender and at least one recipient. When a recipient receives an online communication from a sender, the recipient may typically be provided with information such as: …, a name and/or address of other recipients (e.g., including recipients receiving a carbon copy (Cc)), a name (or display name) of the intended recipient, an address (e.g., email address) of the recipient).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Elsen in the system of facilitating organizational testing of employee’s susceptibility to phishing emails of Chapman-Graham-Dutta by displaying all intended recipient name/email addresses in the email content. This would have been obvious because the person having ordinary skill in the art would have been motivated to use the well-known method indicated by Elsen (Elsen, [0035]) to allow the recipient user to see the recipient names or email addresses to believe all other intended recipients displayed in email are real recipients.  

Claims 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman-Graham-Dutta combination as applied above to claim 9, 19 respectively, further in view of Bloxham et al (US 20180041537A1-IDs by applicant, hereinafter, “Bloxham”).
Regarding claim 10, similarly claim 20, Chapman-Graham-Dutta combination teaches:
The method of claim 9, the system of claim 19,
While the combination of Chapman-Graham-Dutta does not explicitly teach but in the same field of endeavor Bloxham teaches:
further comprising identifying, by the one or more processors based at least on the indication, training for the recipient user (Bloxham, discloses identifying and remediating phishing security weaknesses, see [Title]. And [0004] Based on whether the user fails to respond appropriately to the simulated phishing threat, the threat management facility may implement one or more prophylactic measures to remediate the security weakness exposed by the user's failure to respond appropriately to the simulated phishing threat… Additionally, or alternatively, the user may be enrolled in training…).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Bloxham in the system of facilitating organizational testing of employee’s susceptibility to phishing emails of Chapman-Graham-Dutta by measuring the recipient user’s interaction with the simulated phishing threat and directing user for training to remediate the security weakness. This would have been obvious because the person having ordinary skill in the art would have been motivated to have the threat management facility to implement preventive measure to remediate the security weakness to reduce the likelihood the user will be the victim of an actual phishing attack (Bloxham, [Abstract]).
Citation of References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action:
Krywaniuk (US20090182818A1) discloses method for detecting suspicious electronic communications, such as electronic mail (email) messages containing, originated or purportedly originated from misspelled and/or deliberately misleading addresses.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M LEE whose telephone number is (571)272-1975.  The examiner can normally be reached on M-F: 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL M LEE/Examiner, Art Unit 2436